In an action to recover damages for
breach of an express warranty in the construction of a kiln, plaintiff appeals from an order of the Supreme Court, Dutchess County, dated December 1, 1976, which denied its motion for summary judgment. Order affirmed, with $50 costs and disbursements. Where the facts are solely within the knowledge of the moving party, a motion for summary judgment must be denied (Overseas Reliance Tours & Travel Serv. v Same Co., 17 AD2d 578). Hargett, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.